MacLean, J.
To this action, brought to recover rent admittedly due according to the terms of a written lease, the defendant urged as defense a collateral agreement on the part of the plaintiff to provide storeroom and suitable bicycle accommodations for the *769defendant and his family, and its breach. Upon the evidence introduced the trial justice rendered judgment in favor of the plaintiff, and, in the absence of circumstances calling for interference by this court, the judgment should be affirmed.
Freedman, P. J., concurs.